           Case 2:18-cv-01844-JCM-NJK Document 21 Filed 04/29/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   SHEREE HILLIARD,
                                                           Case No.: 2:18-cv-01844-JCM-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
14   WALGREEN CO.,
15          Defendant(s).
16         The deadline to file the joint proposed pretrial order in this case expired on September 26,
17 2019. Docket No. 20 at 4. To date, a joint pretrial order has not been filed. The parties are hereby
18 ORDERED to file a joint pretrial order by May 18, 2020.
19         IT IS SO ORDERED.
20         Dated: April 29, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
